Watson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties herein:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the merchandise covered by the above enumerated appeals consist of “Nicotherm-Rigid-PVC Foils, Quality UG 300” exported from West Germany during November, 1966, and that said merchandise is not on the list of products published in T.D. 54521, from which the application of the Customs Simplification Act of 1956 is withheld.
That the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was 450, U.S., per pound, less the invoice ocean freight and insurance.
*914That the appeals for reappraisement enumerated above be deemed submitted upon this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved, and that such value for the merchandise, covered by the appeals, was 45 cents, U.S., per pound, less the invoice ocean freight and insurance.
Judgment will issue accordingly.